DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8-9, 11-12, 15-16, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budd (US 2010/0322551) in view of Suzuki (US 2008/0284838).
1: Budd teaches A beam generating device, comprising: a semiconductor substrate [0050, fig. 10a, semiconductor die with silicon substrate 101], having an optical passband [0047 teaches a wavelength for which the substrate is transparent]; a first array of vertical-cavity surface-emitting lasers (VCSELs), which are formed on a first face of the semiconductor substrate and are configured to emit respective laser beams through the substrate at a wavelength within the passband [0050, fig. 10a, VCSEL array 103]; and a second array of microlenses [0050, fig. 10a, microlens array 102], which are formed on a second face of the semiconductor substrate in respective alignment with the VCSELs so as to transmit the laser beams generated by the VCSELs [illustrated by fig. 10a].
Budd explicitly lacks, but Suzuki teaches VCSELs configured to be driven to emit the laser beams in predefined groups in order to change a characteristic of the laser beams [0058, wherein the characteristic of the laser beam is a temporal measurement/delay].
It would be obvious to modify the teaching of Budd to include the laser beam groupings of Suzuki for the purpose of scanning/illuminating a desired region of an environment sequentially, to preserve power of a system and/or to focus a system only on a region of interest. 
9: Budd teaches An optoelectronic module, comprising: a micro-optical substrate [It is unclear from the disclosure of Budd how the embodiment of fig. 10a is intended to exist, that is to say, whether the semiconductor die system is intended to sit upon a substrate or if it is intended to be a standalone system not requiring a support, base, or the like. However, a person of ordinary skill in the art would find obvious that integrated optical system components are commonly integrated onto some type of substrate for the purpose of providing a single unit (as opposed to components being on different substrates), providing a compact design, and/or for making the system self-contained. Therefore, adding a common substrate upon which all claimed system components are placed is an obvious and common implementation for design and/or function and does not lend to an unexpected result.]; a beam transmitter [comprising elements 100-103], mounted on the micro-optical substrate [see citation for micro-optical substrate above], and comprising: a semiconductor substrate [0050, fig. 10a, semiconductor die with silicon substrate 101], having an optical passband [0047 teaches a wavelength for which the substrate is transparent]; a first array of surface-emitting devices [0050, fig. 10a, VCSEL array 103], which are formed on a first face of the semiconductor substrate and are configured to emit respective laser beams through the substrate at a wavelength within the passband [0050, fig. 10a, VCSEL array 103]; and a second array of microlenses [0050, fig. 10a, microlens array 102], which are formed on a second face of the semiconductor substrate in respective alignment with the surface-emitting devices so as to transmit the laser beams generated by the surface-emitting devices along a beam axis [illustrated by fig. 10a]; and a receiver [0047 teaches that a photodiode may be mounted to one side of the silicon substrate. A person of ordinary skill in the art would find obvious that the combination of embodiments cited herein allow for the addition of a photodiode upon or mounted to the silicon substrate, for the purpose of providing a compact optical system.], comprising a detector die mounted on the micro-optical substrate and configured to sense light received by the module along a collection axis of the receiver [at least 0047 and see citation for micro-optical substrate].421020-1090. 16S1
Budd explicitly lacks, but Suzuki teaches surface-emitting devices are configured to be driven to emit the beams in predefined groups in order to change a characteristic of the beams [0058, wherein the characteristic of the laser beam is a temporal measurement/delay].
It would be obvious to modify the teaching of Budd to include the laser beam groupings of Suzuki for the purpose of scanning/illuminating a desired region of an environment sequentially, to preserve power of a system and/or to focus a system only on a region of interest. 
3, 11: Budd teaches at least some of the microlenses are offset relative to the VCSELs so as to control an angle of transmission of the respective laser beams [0050 describes microlens array 102 being attached in order to collimate or focus the light from VCSEL array 102. While Budd does not explicitly teach if the lenses are offset, a person of ordinary skill in the art would find obvious that the microlens array must be oriented at a particular angle with respect to the VCSEL array in order to produce collimation or focusing of transmitted beams.].
4, 12: Budd teaches at least some of the microlenses are offset inwardly relative to the VCSELs, so as to cause the respective laser beams to converge together [0050 describes microlens array 102 being attached in order to focus the light from VCSEL array 102. While Budd does not explicitly teach if the lenses are offset, a person of ordinary skill in the art would find obvious that the microlens array must be oriented at a particular angle with respect to the VCSEL array in order to produce focusing of transmitted beams].
5, 19: Budd teaches the substrate comprises GaAs [0019].
8: Budd does not explicitly teach a hexagonal arrangement of the first and second arrays, however, a person of ordinary skill in the art would find obvious that changing the shape of the arrays does not itself yield an unexpected result, and is therefore considered a matter of design choice. The arrays can reasonably be shaped in any such way (circular, linear, hexagonal, rectangular, etc) and still fulfil the function of the optical device disclosed in Budd.
15: Budd explicitly lacks, but Suzuki teaches the laser beams and the received light are directed to impinge on a scanning mirror, wherein the mirror scans both the laser beams and a field of view of the receiver over a scene [0051, fig 2, rotating polygon mirror 15].
It would be obvious to modify the teaching of Budd to include the rotational scanning mirror of Suzuki for the purpose of enabling light to be scanned in one or more directions over a scene.
16: Budd teaches the surface-emitting devices comprise vertical-cavity surface-emitting lasers (VCSELs) [0050, fig. 10a, VCSEL array 103].
18: Budd teaches the receiver comprises a two-dimensional matrix of photodetectors [0050, fig. 10, photodiode array].

Claims 6, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budd (US 2010/0322551) in view of Suzuki (US 2008/0284838) and further in view of Shimoi (US 2012/0111495).
6, 20: Budd explicitly lacks, but Shimoi teaches a semiconductor substrate has a thickness of 0.5 mm, and is transparent to wavelengths longer than 900 nm [0066].
It would be obvious to modify the teaching of Budd to include the particular wavelength transmission and thickness of a semiconductor substrate of Shimoi, since it is known that those values have been optimized.

Claims 2, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budd (US 2010/0322551) in view of Suzuki (US 2008/0284838) and further in view of Shirai (US 2002/0012114).
2, 10: Budd explicitly lacks, but Suzuki teaches the VCSEL emission groups (see rejection of claims 1, 9).
Budd explicitly lacks, but Shirai teaches outputting beams of different diameters [0020].
It would be obvious to modify the teaching of Budd to include the beam diameter variation of Shirai in order to optimize detection/measurement of an object at different distances.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budd (US 2010/0322551) in view of Suzuki (US 2008/0284838) and further in view of Okazaki (US 2004/0008744).
7: Budd explicitly lacks but Okazaki teaches comprising a lens, which is configured to collect the beams transmitted through the microlenses and direct the beams toward a target [0127 and fig. 15 illustrate microlens array 261 and condenser lens 262].
It would be obvious to modify the teaching of Budd to include the condenser lens of Okazaki for the purpose of collecting and directing light from multiple directions into a single direction.

Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budd (US 2010/0322551) in view of Suzuki (US 2008/0284838) and further in view of Kruschwitz (US 6950454).
13: Budd explicitly lacks but Kruschwitz teaches comprising beam-combining optics, which are configured to direct the beams and the received light so that the beam axis is aligned with the collection axis outside the module [at least fig 11, via polarizing beam splitter 820].
14: Budd explicitly lacks but Kruschwitz teaches the beam- combining optics comprise a beamsplitter, which is 431020-1090.16S1 intercepted by both the beam axis and the collection axis [at least fig 11, via polarizing beam splitter 820].
It would be obvious to modify the teaching of Budd to include the beam splitter (beam combining optics) of Kruschwitz for the purpose of using a singular component to direct light beams from a light source and to a receiver.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budd (US 2010/0322551) in view of Suzuki (US 2008/0284838) and further in view of Xu (US 6975784).
17: Budd explicitly lacks, but Xu teaches the receiver comprises an avalanche photodiode [col 2, line 35-51, APD].
It would be obvious to modify if the teaching of Budd to include the APD of Xu because APDs are known to be highly sensitive semiconductor photodiode detectors and are commonly used in optical systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645